Case 2:19-cv-00067-LGW-BWC Document 64 Filed 01/15/21 Page 1 of 1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

JENNIFER L. O'NEAL,

Plaintiff,
JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: © ¥2!9-67

SOUTHEAST GEORGIA HEALTH SYSTEM,

Defendant.

CO Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

7] Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 14th day of January 2021, Defendant
Southeast Georgia Health System's motion for summary judgment is GRANTED. Therefore,
judgment is ENTERED in favor of Defendant. This case and the member case 2:19-cv-066 stand

CLOSED.

       

        

gf | %

Approved by: Mv F
HON/LISA GODBEY WOOD
NITED STATES DISTRCT COURT
SOUTHERN DISTRICT OF GEORGIA

  
      
 

RF
a “ S

 

 

a ee | EN Zu Z/ John E. Triplett. Acting Clerk
Date / / Clerk
77)
Sq f / f

= f f
[ LAU AMAL alee LL

(By) Deputy Glark 7

GAS Rev 10/2020
